Exhibit 10.30

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of the date set forth below
between InfuSystem, Inc. ("Corporation") and Thomas Ruiz ("Employee").

 

Recitals

 

RECITAL A.

Corporation is generally engaged in the business of providing Ambulatory
Infusion Pumps and IV Delivery Systems;

   

RECITAL B.

Corporation desires to hire Employee for its business as it’s Senior Vice
President, Sales and Marketing; and

   

RECITAL C.

Employee and Corporation desire to have their rights and obligations specified
herein.

 

THEREFORE, in consideration of the mutual covenants stated herein, the parties
agree as follows:

 

Section 1. Scope of Employment.

 

A.     Corporation hereby employs Employee and Employee accepts such employment
as Senior Vice President, Sales and Marketing. Among other responsibilities set
forth in the Job Description for the position, Employee shall be responsible for
the Sales and Marketing for all InfuSystem, Inc., including the Infusion
Products, Oncology, and Pain Management divisions. Employee shall be paid in
accordance with the provisions of Section 3 of this agreement.

 

B.     During the term of this Agreement, Employee shall diligently and
conscientiously devote Employee’s full time, attention and energies (but in no
event less than 40 hours per week) to the duties herein described. Employee
shall not engage in any other employment or business activity without the
express prior written consent of Corporation. Employee shall not, directly or
indirectly, engage or participate in any activities at any time during the term
of this Agreement which conflict with the best interests of Corporation.
Employee shall work at such times and at such places as required by Corporation.

 

C.      Employee shall, at all times during the term of this Agreement,
discharge Employee’s duties herein described in consultation with and under the
direction, approval and control of the Chief Executive Officer, Chief Financial
Officer, or such other individual as designated by Corporation. Notwithstanding
any other provision of this Agreement, Corporation reserves the absolute right,
in its sole and absolute discretion, to make any and all decisions with respect
to actions to be taken by Employee in connection with the rendering of
Employee's duties.

 

Page 1 of 11

--------------------------------------------------------------------------------

 

 

Section 2. Term of Agreement.

 

A.     The term of this Agreement shall be effective December 1, 2017 and
continue thereafter unless terminated by either party, with or without cause.
This agreement shall also automatically terminate upon Employee’s death or
Disability. “Disability” shall be defined as the inability of Employee to
reasonably perform his duties or responsibilities to Corporation as a result of
mental or physical ailment of incapacity, for an aggregate period of ninety (90)
calendar days (whether or not consecutive), as determined by a physician
designated by Corporation.

 

B.     Employee expressly acknowledges that this Agreement is terminable at will
by Employee or Corporation, with or without cause. If Employee’s employment with
Corporation is terminated for any reason, including, but not limited to,
Employee’s Disability or as a result of Employee’s death, then Employee (or
Employee’s estate) shall be entitled to receive all Annual Base Salary,
vacation, benefits and other compensation that has accrued but is unpaid as of
the date of termination, including any Incentive Compensation Plan award earned
in respect of the immediately preceding calendar year but not yet paid as of the
date of termination. Any payments under this provision (except for any Incentive
Compensation Plan payment) shall be made within 30 days after the date on which
employment terminates.

 

C.     Notwithstanding anything to the contrary in this Section 2, in the event
of the termination of Employee’s relationship with Corporation for any reason
whatsoever, Employee shall continue to be obligated to adhere to all obligations
under Sections 5-9, 11 and 16.

 

Section 3. Compensation.

 

A.     Corporation shall pay Employee a bi-weekly salary, subject to normal
withholdings and payable in accordance with the normal payroll practices of
Corporation, in the annual amount of Two Hundred Twenty Thousand, Eight Hundred
Fifty Dollars ($220,850) (“Annual Base Salary”). Salary may be reevaluated on a
yearly basis, but there is no guarantee that compensation shall be increased and
the decision as to same remains at the sole discretion of Corporation.

 

B.     Employee shall have the opportunity to earn certain bonuses, pursuant to
the terms of the Corporation’s periodic annual incentive compensation plans.
Bonus potential is forty percent (40%) of annual salary based on Corporate
Objectives.

 

C.      Employee shall not be entitled to any compensation after the termination
of Employee’s employment for any reason whatsoever, except as provided under
Section 2(B).

 

Page 2 of 11

--------------------------------------------------------------------------------

 

 

D.     Corporation has the right to deduct from any amounts payable under this
Agreement an amount necessary to satisfy its obligation, under applicable laws,
to withhold income or other taxes of Employee attributable to payments made
hereunder.

 

Section 4. Fringe Benefits.

 

A.     Employee shall receive the following fringe benefits during the course of
Employee’s employment:

 

 

i.

Medical and dental benefits as shall be approved by Corporation from
time-to-time;

 

 

ii.

Retirement benefits in accordance with certain retirement plan(s) of Corporation
so long as said plans are maintained by Corporation and so long as Employee has
fulfilled the requirements under the plan(s);

 

 

iii.

Life Insurance benefits as shall be approved by Corporation from time-to-time;

 

 

iv.

Short Term Disability benefits, Accidental Death and Dismemberment Insurance as
shall be approved by Corporation from time-to-time;

 

 

v.

Long-Term Disability benefits, as shall be approved by Corporation from
time-to-time;

 

 

vi.

Reimbursement for all reasonable business-related travel and entertainment
expenses as per the terms of the InfuSystem Expense Guidelines which can be
found on Corporation’s computer network. No other expenses shall be reimbursed
for any reason whatsoever;

 

 

vii.

Unlimited, non-accruing days of Paid Time Off (“PTO”) as per the provisions of
Corporation’s Employee Handbook, Paid Time Off Policy 4.08 “Unlimited PTO Policy
addendum”.

 

 

vii.

Auto allowance of $600 per month;

 

 

viii.

The use of a home telephone, cellular phone and laptop computer for business
use;

 

Corporation reserves the right to modify or terminate its benefits plans and
arrangements generally for Employee or any group of employees.

 

B.     Employee shall not be entitled to any fringe benefits not set forth in
this Section or Corporation’s Employee Handbook.

 

C.     Employee specifically acknowledges that Corporation reserves the right to
change the terms of Corporation’s Employee Handbook at any time, in its sole
discretion.

 

Page 3 of 11

--------------------------------------------------------------------------------

 

 

Section 5.   Non-Disclosure of Confidential Information.

 

Employee acknowledges that, in and as a result of Employee’s performing the
duties hereunder, Employee will be making use of, acquiring, creating and/or
adding to confidential and proprietary information of a special and unique
nature and value relating to the customers, potential customers, customer lists,
suppliers, vendors and agents of Corporation, (“Corporation” for purposes of
Section 5, 6 and 7 of this Agreement shall include Corporation, its parent
company, subsidiaries and affiliates and related parties, including, but not
limited to, InfuSystem, Inc., First Biomedical, Inc. and InfuSystem Holdings
USA, Inc.) the contracts, pricing lists, marketing plans, business records,
accounting records, sales reports, billing systems, inventory systems, financing
and loan documents, bank records, financial records and statements, tax filings
and records, account lists, territory reports, quotation forms, advertising and
marketing methods and techniques, systems, methodologies, facts, data, patent
and license information of Corporation, the computer systems, computer programs,
software, web portal solutions, customer sales portal design, development, and
programming of Corporation the employee payroll information and records,
employee medical records, information contained in employee personnel files or
other employee files of Corporation and all other information concerning the
business and/or affairs of Corporation, (hereinafter "Confidential
Information").

 

A.     As an inducement for Corporation to enter into this Agreement, Employee
agrees that Employee will not, at any time, either during the term of this
Agreement or thereafter, divulge, review or communicate to any person, firm,
corporation or entity whatsoever, directly or indirectly, or use for Employee’s
own benefit or the benefit of others, any Confidential Information which may be
in Employee’s possession or to which Employee has access. Employee further
acknowledges that all records and lists of the customers and prospective
customers of Corporation, and all matters affecting or relating to the business
and financial operation of Corporation, are the property of Corporation and are
material and confidential and greatly affect the effective and successful
conduct of the business of Corporation and the good will of Corporation Employee
hereby agrees that Employee shall never divulge, disclose or communicate any
such information to any person, firm, corporation or other entity during the
term of this Agreement or thereafter.

 

B.     Employee agrees that any books, manuals, price lists, customer lists,
supplier and/or distributor lists, plans, samples or other written or electronic
evidence and/or forms of Confidential Information, including, but not limited to
emails, computer files and all other electronic media, shall only be used by
Employee during the term of this Agreement and constitute the property of
Corporation. Employee is only authorized to use these materials while
undertaking Employee’s responsibilities under this Agreement. All of these
materials must be returned to Corporation or destroyed by Employee upon
Employee’s separation from Corporation for any reason whatsoever.

 

C.     Corporation has informed Employee of the need to keep the terms of this
Agreement confidential in order to prevent damage to Corporation’s business and
its relationships with its other employees.  Therefore, during the term of this
Agreement and thereafter, Employee shall not disclose any of the terms of
Employee’s compensation and commission schedule under this Agreement, or any
documents generated by Corporation or Employee relating to the calculation of
Employee’s compensation or bonuses, to any third party other than Employee’s
accountant, financial and legal advisors or spouse, or as required under State
or Federal law.  In the event of a breach of this confidentiality provision,
Corporation shall be entitled to a permanent injunction, in order to prevent or
restrain any such breach by Employee, as well as all of its attorney fees and
costs expended in enforcing this Section, its actual damages and any other
remedies available to it at law or in equity. 

 

Page 4 of 11

--------------------------------------------------------------------------------

 

 

Section 6. Covenants Against Competition.

 

Employee acknowledges that Employee’s duties as herein described are of a
special and unusual character which have a unique value to Corporation, the loss
of which could not be adequately compensated by damages in an action at law. In
view of the unique value to Corporation of the Employee's duties for which
Corporation has contracted hereunder, because of the Confidential Information to
be retained by or disclosed to Employee as set forth above and as a material
inducement to Corporation to enter into this Agreement, Employee covenants and
agrees that, unless Corporation and its successors and assigns (including, but
not limited to, a purchaser of substantially all of Corporation’s assets) shall
cease to engage in business:

 

A.     During the term of this Agreement and for a period of two (2) years
thereafter, Employee shall not, directly or indirectly, solicit the customers of
Corporation or divert the customers of Corporation, from doing business with
Corporation, and further, shall not induce any individual or entity to refrain
from referring customers or work to Corporation. For purposes of this Section
6A, the customers of Corporation, shall include:

 

 

i.

any individual, business or governmental entity which purchased goods or
services from Corporation at any time prior to the execution of the Agreement or
during the term of the Agreement;

 

 

ii.

any individual, business or governmental entity whose name appears on a list of
prospective customers maintained by Corporation, which list was existing at any
time prior to the execution of the Agreement or during the term of the
Agreement;

 

 

iii.

any suppliers, distributors, vendors or other entities which provided goods or
services to Corporation, at any time prior to the execution of the Agreement or
during the term of the Agreement; and

 

 

iv.

any non-profit organizations, large customer facilities, group purchasing
organizations or referral sources which did any business with, or referred any
customers to, Corporation, at any time prior to the execution of the Agreement
or during the term of the Agreement.

 

Page 5 of 11

--------------------------------------------------------------------------------

 

 

B.     During the term of this Agreement and for a period of two (2) years
thereafter, Employee shall not, directly or indirectly, own, manage, operate,
join, control, accept employment with, or participate in the ownership,
management, operation or control of, or act as an employee, agent or consultant
to, or be connected in any manner with, any business which is competitive with
Corporation, in any states, territories or provinces of the United States,
Canada, Mexico or any other countries in which Corporation has conducted
business at any time prior to Employee’s separation from Corporation, or such
states, territories or provinces as to which Corporation has future plans to
expand its business into, for any reason whatsoever.

 

C.     At the conclusion of the two (2) year non-competition/non-solicitation
period set forth in this Section 6(A) and (B), Corporation may in its sole
discretion elect to extend the non-competition/non-solicitation period and
provisions of Sections 6(A) and (B) by an additional one (1) year period by
paying Employee her Annual Base Salary as set forth in Section 3(A) for a
commensurate period of time.   

 

D.     During the term of this Agreement and for a period of three (3) years
thereafter, regardless of the reason for Employee’s separation of employment
from Corporation, Employee shall not, directly or indirectly, solicit for
employment or employ any employees, agents or independent contractors of
Corporation or their assigns, unless previously agreed to in writing by
Corporation or its assigns. This paragraph shall not apply to contractors with
whom Employee has a pre-existing business relationship.

 

Section 7. Employee's Review of Sections 5 and 6.

 

A.     Employee has carefully read and considered the provisions of Sections 5
and 6 hereof and, having done so, agrees that the restrictions set forth in such
Sections are fair and reasonable and are reasonably required for the protection
of the interests of Corporation, its officers, directors and other employees.
Employee acknowledges that the restrictions set forth in Sections 5 and 6 hereof
will not unreasonably restrict or interfere with Employee’s ability to obtain
future employment.

 

B.     It is the belief of the parties that the best protection which can be
given to Corporation which does not in any manner infringe on the rights of
Employee to conduct any unrelated business, is to provide for the restrictions
described above. In the event any of said restrictions shall be held
unenforceable by any court of competent jurisdiction, the parties hereto agree
that it is their desire that such court shall substitute a reasonable judicially
enforceable limitation in place of any limitation deemed unenforceable and, as
so modified, the covenant shall be as fully enforceable as if it had been set
forth herein by the parties. In determining this limitation, it is the intent of
the parties that the court recognize that the parties hereto desire that this
covenant not to compete be imposed and maintained to the greatest extent
possible.

 

Page 6 of 11

--------------------------------------------------------------------------------

 

 

C.     In the event of a breach of Section 5 or 6, Corporation, in addition to
and not in limitation of any other rights, remedies or damages available to
Corporation at law or in equity, shall be entitled to a permanent injunction, in
order to prevent or restrain any such breach by Employee, or by Employee's
partners, agents, representatives, servants, employers, employees and/or any and
all persons directly or indirectly acting for or with Employee.

 

Section 8. Public Statements.

 

Employee shall not make any public statements or disclosures regarding the terms
of Employee’s employment with Corporation, this Agreement or the termination of
Employee’s employment (for any reason whatsoever) which are not pre-approved in
writing by Corporation. Further, Employee shall not make, at any time, any
public statement that would libel, slander, disparage, denigrate or criticize
Corporation, its parent company, subsidiaries and affiliates or any of their
respective past or present officers, directors, employees or agents.
Notwithstanding this Section, nothing contained herein shall limit or impair the
ability of any party to provide truthful testimony in response to any validly
issued subpoena.

 

Section 9. Intellectual Property.

 

A.     Employee assigns to Corporation all rights, title and interest in and to
all creations which are or may become legally protectable or recognized as forms
of intellectual property rights, including all works, whether registerable or
not, in which copyright, design right or any form of intellectual property
rights may subsist, including, but not limited to all innovations, inventions,
improvements, marks, grants, designs, processes, methods, formulas, techniques,
videotapes, audiotapes and computer programs, (all referred to as “Intellectual
Property"), which Employee, either solely or jointly, conceives, makes or
reduces to practice during the time that this Agreement is in effect, which
relate to or touch upon Employee’s services to Corporation, or any aspect of
Corporation’s business, including but not limited to anything related to
Confidential Information. All such Intellectual Property shall be the absolute
property of Corporation. Employee shall make and maintain written records of and
promptly and fully disclose to Corporation all such Intellectual Property.

 

B.     During and after termination of Employee’s services under this Agreement,
Employee shall perform all useful or necessary acts to assist Corporation, as it
may elect, to file patent, design, mark and copyright applications in the United
States and foreign countries to protect or maintain rights in the Intellectual
Property, and also perform all useful or necessary acts to assist Corporation in
any related proceedings or litigation as to such Intellectual Property.

 

Page 7 of 11

--------------------------------------------------------------------------------

 

 

Section 10. Rules and Regulations.

 

Employee agrees to comply with all rules and regulations of Corporation as
established from time to time, including, but not limited to, the Employee
Handbook and InfuSystem Expense Guidelines.

 

Section 11. Indemnity.

 

Employee holds harmless and indemnifies Corporation, its successors and assigns,
from and against any and all liabilities, costs, damages, expenses and attorney
fees resulting from or attributable to any and all willful, criminal or grossly
negligent acts and/or omissions of Employee in connection with Employee's
actions under this Agreement; provided, however, that to the extent any such
liabilities, costs, damages, expenses and attorney's fees are compensated for by
insurance purchased by Corporation and/or Employee, Employee shall not be
required to reimburse Corporation for the same.

 

Section 12. Assignment.

 

This Agreement is personal to the Employee and Employee may not assign nor
delegate any of Employee’s rights or obligations hereunder. Notwithstanding
anything to the contrary, in the event of Employee’s death, any amounts owing to
Employee as compensation shall be payable to a beneficiary designated in writing
by Employee, or if no such designation was made, to Employee’s estate.
Corporation may, without Employee’s consent, assign this Agreement to any
parent, subsidiary or affiliate of Corporation, to any successor in interest to
the business of any of Corporation, or to a purchaser of all or substantially
all of the assets of any of Corporation.

 

Section 13. Partial Invalidity.

 

If any term, covenant, warranty, section, clause, condition or provision of this
Agreement, is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the provisions hereof, or the
application of such term, covenant, warranty, section, clause, condition or
provision to persons or circumstances other than those to which it is held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired, or invalidated thereby. In such event, this Agreement
shall be construed in all respects as if such invalid, void or unenforceable
provisions, etc., were omitted.

 

Page 8 of 11

--------------------------------------------------------------------------------

 

 

Section 14. Section 409A.

 

This agreement shall be interpreted and applied in all circumstances in a manner
that is consistent with the intent of the parties that, to the extent
applicable, amounts earned and payable pursuant to this Agreement shall
constitute short-term deferrals exempt from the application of Section 26 USC s
409A (“Section 409A) and, if not exempt, that amounts earned and payable
pursuant to this Agreement shall not be subject to the premature income
recognition or adverse tax provisions of Section 409A. any payments to be made
under this Agreement upon termination of employment shall only be made if
termination of employment constitutes a “separation from service” under Section
409A. Notwithstanding the foregoing, Corporation makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall Corporation be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A.

 

Section 15. Binding Agreement.

 

This Agreement shall become effective only upon execution by both parties. The
submission of this Agreement for review to Employee shall not be construed to be
a binding offer of employment.

 

Section 16. Miscellaneous.

 

A.     This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, devisees, legatees, personal
representatives, successors and assigns.

 

B.     Any action or suit by Employee against Corporation arising out of
Employee’s employment, termination of employment or this Agreement, including,
but not limited to, claims arising under State or Federal civil rights statutes,
must be brought within 180 days of the event giving rise to the claims or be
forever barred. Employee expressly waives any limitation periods to the
contrary.

 

C.     The prevailing party in any action relating to this Agreement shall be
entitled to recovery of all reasonable attorney fees, costs and expenses related
to same.

 

D.     Any notices, designations, consents, offers, acceptances, or other
communication desired or required to be given hereunder, shall be in writing and
shall be deemed to have been sufficiently given or served for all purposes, if
hand-delivered or sent by certified or registered mail, return receipt
requested, postage prepaid, or sent by overnight mail to Employee’s last known
address, unless notice of a change of address is furnished to Corporation in the
manner established by Corporation’s Employee Handbook.

 

Page 9 of 11

--------------------------------------------------------------------------------

 

 

E.      Except as expressly stated herein, this Agreement specifically
supersedes any and all negotiations, discussions, proposed drafts and previous
employment and compensation agreements, including, but not limited to, offers of
employment. Employee remains bound by the terms of the Employee Handbook and all
other written policies of the Corporation, although the terms of this Agreement
supersede any contradictory terms of such other documents, except for the
Non-Disclosure Agreement and the PHI Confidentiality Agreement which Employee
must also execute. Employee specifically acknowledges that Employee is not
entitled to either deferred compensation, dividends or any ownership interest of
any kind in Corporation or any related companies or assets not expressly
referenced herein and expressly waives any claims as to same.

 

F.     This Agreement sets forth the entire understanding of the parties and
shall not be changed or terminated orally. The terms of this Agreement can only
be changed through a written instrument signed by the CEO or CFO of Corporation.
The waiver by Corporation of a breach of any provision of this Agreement by
Employee shall not operate or be construed as a waiver of any subsequent breach
by Employee.

 

G.     The section headings as herein used are for convenience of reference only
and in no way define, limit or describe the scope or intent of any provision of
this Agreement.

 

H.     The parties acknowledge that they jointly drafted this Agreement, that no
party can be properly referred to as the drafter of same and that none of the
language contained here can be properly construed against either party as the
drafter of same.

 

I.       This Agreement is being executed and delivered in the State of Michigan
and shall be governed by and construed and enforced under the laws of the State
of Michigan.

 

J.      The parties expressly agree that the Oakland County Circuit Court shall
have exclusive jurisdiction over any disputes arising out of this Agreement and
that venue is only appropriate in the said Circuit Court.

 

K.      This Agreement may be executed (including by facsimile or scanned
electronic mail transmission) in counterparts, each of which shall be deemed to
be an original and all of which together shall constitute one and the same
instrument.

 

Page 10 of 11

--------------------------------------------------------------------------------

 

 

Corporation has caused this Agreement to be signed by its duly-authorized
Officer, and Employee has signed this Agreement in Madison Heights, Michigan as
of the day and year written below.

 

CORPORATION:   EMPLOYEE:          Richard DiIorio                              
               Thomas M. Ruiz                                                   
/s/ Richard DiIorio, President & CEO   /s/ Thomas M. Ruiz Signature   Signature
      Date:        1/3/2018                          Date:        1/2/2018     
                 

 

 

Page 11 of 11